 1   CENTER FOR DISABILITY ACCESS
                                                                      ISTRIC
     Raymond Ballister Jr., Esq., SBN 111282
                                                                 TES D      TC
                                                               TA
 2   Phyl Grace, Esq., SBN 171771




                                                                                                O
                                                          S
     Russell Handy, Esq., SBN 195058




                                                                                                 U
 3




                                                         ED
     Dennis Price, Esq., SBN 279082




                                                                                                  RT
                                                                                        D
                                                                             RDERE




                                                     UNIT
 4   8033 Linda Vista Road, Suite 200                                  OO
     San Diego, CA 92111                                       IT IS S




                                                                                                        R NIA
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com                                                                 o ge r s
 6                                                                                nzalez R




                                                     NO
     Attorneys for Plaintiff                                            onne Go
                                                               Judge Yv




                                                                                                        FO
 7




                                                      RT




                                                                                                   LI
     JUDY C. TSAI (SBN: 158244)                                           3/25/2020
                                                              ER




                                                         H




                                                                                                A
 8   judy@judytsai.com                                             N                              C
                                                                                     F
     LAW OFFICE OF JUDY TSAI                                           D IS T IC T O
 9                                                                           R
     710 Lakeway Drive, Suite 180
10   Sunnyvale, CA 94085
     Telephone: (408) 775-8848
11   Facsimile: (408) 775-8838
12   Attorney for Defendant
     SYSK Investment, LLC
13
     WILLIAM CARLOS LEET (SBN: 184845)
14   wcl@leetlaw.com
15
     LEET LAW, AN ASSOCIATION OF ATTORNEYS
     210 North Fourth Street, Suite 201
16   San Jose, CA 95112
     Telephone: (408) 753-5486
17   Attorneys for Defendant
18   Z and F Auto, LLC

19                          UNITED STATES DISTRICT COURT
20                         NORTHERN DISTRICT OF CALIFORNIA
21   SCOTT JOHNSON,                            )     Case No.: 4:19-CV-06224-YGR
                                               )
22           Plaintiff,                        )     JOINT STIPULATION FOR
     v.                                        )     DISMISSAL PURSUANT TO
23                                             )     F.R.C.P. 41 (a)(1)(A)(ii)
     SYSK INVESTMENT, LLC, a California        )
24   Limited Liability Company;                )
     Z&F AUTO LLC, a California Limited        )
     Liability Company; and Does 1-10,
25                                             )
             Defendants.                       )
26                                             )
27
28



     Joint Stipulation                         -1-                     5:19-CV-06224-YGR
 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 2   parties hereto that this action may be dismissed with prejudice as to all parties; each
 3   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 4   matter has been resolved to the satisfaction of all parties.
 5
 6   Dated: March 23, 2020            CENTER FOR DISABILITY ACCESS
 7
 8                                     By:   /s/Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
 9                                           Attorneys for Plaintiff
10
11   Dated: March 23, 2020             LAW OFFICE OF JUDY TSAI
12
13                                     By:   /s/Judy C. Tsai
                                             Judy C. Tsai
14                                           Attorneys for Defendant
                                             SYSK Investment, LLC
15
16
17   Dated: March 23, 2020            LEET LAW, AN ASSOCIATION OF ATTORNEYS
18
                                       By:   /s/William Carlos Leet
19
                                             William Carlos Leet
20                                           Attorneys for Defendant
                                             Z and F Auto, LLC
21
22
23
24
25
26
27
28



     Joint Stipulation                            -2-               5:19-CV-06224-YGR
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Judy C. Tsai, counsel
 4   for SYSK Investment, LLC, and William Carlos Leet, counsel for Z and F Auto, LLC that
 5   I have obtained authorization to affix their electronic signature to this document.
 6
 7   Dated: March 23, 2020            CENTER FOR DISABILITY ACCESS
 8
 9                                    By:   /s/Amanda Lockhart Seabock
                                            Amanda Lockhart Seabock
10                                          Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                           -3-           5:19-CV-06224-YGR
